Opinion filed May 22, 2014




                                    In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-13-00358-CR
                                 __________

                       MARK WILHELM, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                        Trial Court Cause No. B-37,085


                     MEMORANDUM OPINION
      Mark Wilhelm pleaded guilty in June 2012 to indecency with a child by
contact.   The trial court deferred a finding of guilt and placed Appellant on
deferred adjudication community supervision for a term of ten years. In July 2013,
the State filed a motion to proceed with an adjudication of guilt based upon
Appellant’s alleged violations of the terms and conditions of his community
supervision. The trial court heard the motion to proceed in October 2013. At the
hearing, the State abandoned one of its allegations. Appellant pleaded “not true” to
the other two alleged violations. After the evidence was concluded, the trial court
found that Appellant had violated the terms and conditions of his community
supervision, adjudicated Appellant guilty of the offense, and assessed his
punishment at confinement for fifteen years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and states that he has concluded that the appeal is frivolous.
Counsel has provided Appellant with a copy of the brief and advised Appellant of
his right to review the record and file a response to counsel’s brief. A response has
not been filed. 1 Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland
2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed.2 Schulman, 252 S.W.3d at 409. Proof of one violation of
the terms and conditions of community supervision is sufficient to support an

        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.
        2
         In the judgment, the trial court stated that Appellant pleaded “true” to the State’s motion to
adjudicate, and the trial court found that Appellant committed all three of the violations alleged in the
State’s motion. However, the reporter’s record shows that the State abandoned the third allegation in its
motion and that Appellant pleaded “not true” to the State’s first and second allegations. An Anders
proceeding is not an appropriate vehicle in which to address these issues. We suggest that the trial court
review the record to consider whether to enter a judgment nunc pro tunc to correct the judgment.


                                                     2
adjudication order. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009);
McDonald v. State, 608 S.W.2d 192, 200 (Tex. Crim. App. 1980); Jones v. State,
571 S.W.2d 191, 193–94 (Tex. Crim. App. 1978).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM

May 22, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3